         Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 1 of 24




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS

SAMUEL ACKER, et al., individually, and on          Case No. 4:20-CV-852-DPM
behalf of all others similarly situated,
                                                    Chief Judge D. Price Marshall, Jr.
                       Plaintiffs,

                        v.

PROTECH SOLUTIONS, INC.,

                       Defendant.


                         AMENDED CLASS ACTION COMPLAINT

       Plaintiffs SAMUEL ACKER, PHILLIP DAVIDSON, TERRY MORROW, ARLAN

PECKHAM, AARON SHEPARD, AUBREY WHITNEY, and ROGER WINNEBERGER III

(collectively, “Plaintiffs”), by and through their attorneys, bring this class action lawsuit on behalf

of themselves and all other persons similarly situated, and for their Class Action Complaint against

Defendant PROTECH SOLUTIONS, INC., Plaintiffs allege with personal knowledge with respect

to themselves individually and on information and belief derived from, among other things,

investigation of counsel and review of public documents as to all other matters, as follows:

                                             PARTIES

       1.      Plaintiff SAMUEL ACKER (“Acker”) is a natural person with a principal place of

residence in Wyoming, and is a citizen of the state of Wyoming.

       2.      Plaintiff PHILLIP DAVIDSON (“Davidson”) is a natural person with a principal

place of residence in Arkansas, and is a citizen of the state of Arkansas.

       3.      Plaintiff TERRY MORROW (“Morrow”) is a natural person with a principal place

of residence in Arkansas, and is a citizen of the state of Arkansas.
         Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 2 of 24




       4.      Plaintiff ARLAN PECKHAM (“Peckham”) is a natural person with a principal

place of residence in Arkansas, and is a citizen of the state of Arkansas.

       5.      Plaintiff AARON SHEPARD (“Shepard”) is a natural person with a principal place

of residence in Arkansas, and is a citizen of the state of Arkansas.

       6.      Plaintiff AUBREY WHITNEY (“Whitney”) is a natural person with a principal

place of residence in Arkansas, and is a citizen of the state of Arkansas.

       7.      Plaintiff ROGER WINNEBERGER III (“Winneberger”) is a natural person with a

principal place of residence in Arkansas, and is a citizen of the state of Arkansas.

       8.      Defendant PROTECH SOLUTIONS, INC. (“Protech” or “Defendant”) is an

Arkansas corporation with a principal place of business in Little Rock, Arkansas, and is a citizen

of the state of Arkansas.

                                 JURISDICTION AND VENUE

       9.      The Court has subject matter jurisdiction over this case under 28 U.S.C.

§ 1332(d)(2), because this case is brought as a class action under Fed. R. Civ. P. 23, at least one

member of the Class is of diverse citizenship from Defendant, the proposed Class includes more

than 100 members, and the aggregate amount in controversy exceeds $5,000,000, exclusive of

interest and costs.

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), as Defendant is a

resident of Pulaski County, Arkansas and maintains its headquarters in Pulaski County, and the

events and omissions giving rise to the claims in this case occurred in Pulaski County.

                                     THE DATA BREACH

       11.     Plaintiffs bring this suit on behalf of themselves and a Class of similarly situated

individuals against Defendant for Defendant’s failure to secure and protect Plaintiffs’ and Class




                                                 2
         Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 3 of 24




members’ personal and financial information.

       12.     Protech was hired by the state of Arkansas, to create, implement, and maintain a

secure website for the Arkansas Division of Workforce Services (“ADWS”) that would allow self-

employed Arkansans and gig economy workers to apply online for unemployment benefits during

the coronavirus pandemic, i.e., the Pandemic Unemployment Assistance (“PUA”) Application

System. The contract between Arkansas and Protech provided that (i) Protech would be paid $3

million to create, implement, and maintain the PUA website, (ii) the website would be hosted on

a secure/encrypted platform, and (iii) breaches would be able to be monitored to “protect the

solution and the data within,” such as social security numbers (“SSN”) and banking information.

The contract also required Protech to submit a data security plan that included automated

notifications to the company and the State in the event of a breach.

       13.     Plaintiffs and Class members submitted PUA claims through the PUA Application

System created, implemented, and powered by Protech. However, at one of the worst times in the

lives of Plaintiffs and Class members, when they find themselves unemployed in the midst of a

pandemic and resulting recession, Protech negligently and recklessly made Plaintiffs’ and Class

members’ path to recovery significantly harder by interfering with their access to PUA payments

and putting their identity and credit standing at risk.

       14.     Protech failed to create and implement a secure website for Plaintiffs and other

Class members to submit claims for PUA benefits. Protech also failed to develop and submit the

data security plan required in the contract with ADWS. As a result of Protech’s actions and

inactions, the social security numbers, birthdays, and banking information of approximately

30,000 PUA applicants have been exposed (the “Data Breach”).




                                                   3
         Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 4 of 24




       15.     On May 15, 2020, the ADWS learned of the Data Breach and took the PUA

Application System offline. Thereafter, the ADWS notified Plaintiffs and Class members of the

Data Breach, and informed Plaintiffs and Class members that they are eligible for complimentary

credit monitoring and identity restoration services provided by MyIDCare™ powered by ID

Experts, but only for a period of one year.

       16.     As a result of the Data Breach, the PUA Application System was temporarily shut

down. Even after the PUA Application System was back up and running, Plaintiffs and other Class

members were and are still locked out of their accounts pending a “fraud review.”

       17.     As a result of the Data Breach, Plaintiffs and Class members must now be vigilant

and review their credit reports for incidents of identity theft, and to educate themselves about

security freezes, fraud alerts, and other steps to protect themselves against identity theft.

       18.     Data security breaches have dominated the headlines for the last two decades, and

it does not take an IT industry expert to know that the failure to take reasonable security

precautions places individual’s personal information at risk.

       19.     The general public can tell you the names of some of the biggest data breaches:

Adobe, eBay, Equifax, LinkedIn, and Heartland Payment Systems, etc.1

       20.     Upon information and belief, Protech failed to use reasonable and necessary

industry standards when creating, implementing, and maintaining the PUA Application System to

prevent a data breach, including the FTC’s guidelines, resulting in the Data Breach.

       21.     Likewise, Protech failed to create, implement, and maintain adequate safeguards

for the online storage of personal and financial information of Plaintiffs and Class members,



1      See, e.g., Dan Swinhoe, The 15 Biggest Data Breaches of the 21st Century, CSO ONLINE
(Apr. 17, 2020), https://www.csoonline.com/article/2130877/the-biggest-data-breaches-of-the-
21st-century.html (last visited July 9, 2020).


                                                  4
            Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 5 of 24




resulting in the Data Breach.

        22.     Because of its failure to create, maintain, and/or comply with necessary

cybersecurity requirements, Protech was unable to ensure the protection of information security

and confidentiality, and protect against obvious and readily foreseeable threats to information

security and confidentiality or the unauthorized access to the personal and financial information,

resulting in the Data Breach.

                            DAMAGES FROM DATA BREACHES

        23.     The United States Government Accountability Office released a report in 2007

regarding data breaches (“GAO Report”) in which it noted that victims of identity theft will face

“substantial costs and time to repair the damage to their good name and credit record.”2

        24.     The FTC recommends that identity theft victims take several steps to protect their

personal and financial information after a data breach, including contacting one of the credit

bureaus to place a fraud alert (consider an extended fraud alert that lasts for 7 years if someone

steals their identity), reviewing their credit reports, contacting companies to remove fraudulent

charges from their accounts, placing a credit freeze on their credit, and correcting their credit

reports.3

        25.     Identity thieves use stolen personal information such as SSNs for a variety of

crimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud.




2      See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited;
However, the Full Extent Is Unknown,” pg. 2, by U.S. Government Accountability Office, June
2007, at: https://www.gao.gov/new.items/d07737.pdf (last visited July 9, 2020) (“GAO Report”).
3      See https://www.identitytheft.gov/Steps (last visited July 20, 2020).




                                                 5
          Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 6 of 24




       26.     Identity thieves can also use SSNs to obtain a driver’s license or official

identification card in the victim’s name but with the thief’s picture; use the victim’s name and SSN

to obtain government benefits; or file a fraudulent tax return using the victim’s information. In

addition, identity thieves may obtain a job using the victim’s SSN, rent a house or receive medical

services in the victim’s name, and may even give the victim’s personal information to police during

an arrest resulting in an arrest warrant being issued in the victim’s name. When unemployment

benefits are involved, some of the data entrusted to the Defendant included bank account numbers

which, when used along with address and social security data, can be used to attempt to breach the

bank accounts of the members of the Class compromising other money that those unemployment

applicants might have in their accounts.

       27.     A study by the Identity Theft Resource Center shows the multitude of harms caused

by fraudulent use of personal and financial information:




Source:    “Credit   Card   and    ID   Theft   Statistics”   by   Jason   Steele,   10/24/17,   at:

https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-

1276.php (last visited July 9, 2020).


                                                 6
         Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 7 of 24




        28.        There may be a time lag between when harm occurs versus when it is discovered,

and also between when personal and financial information is stolen and when it is used. According

to the U.S. Government Accountability Office, which conducted a study regarding data breaches:

                   [L]aw enforcement officials told us that in some cases, stolen data may be
                   held for up to a year or more before being used to commit identity theft.
                   Further, once stolen data have been sold or posted on the Web, fraudulent
                   use of that information may continue for years. As a result, studies that
                   attempt to measure the harm resulting from data breaches cannot necessarily
                   rule out all future harm.

        See GAO Report, at p. 29.

        29.        Personal and financial information is such a valuable commodity to identity thieves

that once the information has been compromised, criminals often trade the information on the

“cyber black-market” for years.

        30.        Thus, there is a strong probability that entire batches of stolen information have

been dumped on the black market, and are yet to be dumped on the black market, meaning

Plaintiffs and Class members are at an increased risk of fraud and identity theft for many years

into the future.

        31.        Data breaches are preventable.4 As Lucy Thompson wrote in the DATA BREACH

AND   ENCRYPTION HANDBOOK, “In almost all cases, the data breaches that occurred could have

been prevented by proper planning and the correct design and implementation of appropriate

security solutions.”5 She added that “[o]rganizations that collect, use, store, and share sensitive

personal data must accept responsibility for protecting the information and ensuring that it is not

compromised . . . .”6


4     Lucy L. Thomson, “Despite the Alarming Trends, Data Breaches Are Preventable,” in
DATA BREACH AND ENCRYPTION HANDBOOK (Lucy Thompson, ed., 2012).
5     Id. at 17.
6     Id. at 28.


                                                    7
         Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 8 of 24




       32.     “Most of the reported data breaches are a result of lax security and the failure to

create or enforce appropriate security policies, rules, and procedures. . . . Appropriate information

security controls, including encryption, must be implemented and enforced in a rigorous and

disciplined manner so that a data breach never occurs.”7

                  FACTS RELEVANT TO PLAINTIFF SAMUEL ACKER

       33.     Acker is a citizen of Wyoming (and was during the period of the Data Breach).

       34.     Acker is disabled and, prior to the pandemic, Acker was a gig economy worker who

worked as an independent contractor for an Arkansas company.

       35.     On or about May 5, 2020, Acker applied online for PUA benefits through the

ADWS PUA Application System created, implemented, and maintained by Protech.

       36.     As a direct result of the Data Breach, Acker did not receive a PUA payment until

June 8, 2020. Further, until recently, Acker was locked out of the PUA Application System and

had not received a PUA payment since June 15, 2020, and he was unable to apply for further PUA

benefits due to a “fraud review”. As a direct result of the Data Breach, Acker has begun to face

irreparable harms due to his inability to pay for his ongoing basic living expenses, such as the

ability to purchase groceries and maintain current payments on his utility bills. As a direct result

of the Data Breach, Acker has been unable to pay all of his bills, and has incurred penalties on his

credit card accounts and other late fees.

       37.     As a direct result of the Data Breach, Acker will have to spend additional time and

expend additional energy protecting and monitoring his identity and credit.

                FACTS RELEVANT TO PLAINTIFF PHILLIP DAVIDSON

       38.     Davidson is a citizen of Arkansas (and was during the period of the Data Breach).



7      Id.


                                                 8
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 9 of 24




       39.     Prior to the pandemic, Davidson was self-employed and worked in Arkansas.

       40.     On or about May 5, 2020, Davidson applied online for PUA benefits through the

ADWS PUA Application System created, implemented, and maintained by Protech.

       41.     As a direct result of the Data Breach, Davidson has not received a PUA payment

since June 1, 2020, he has been unable to pay all of his bills, has fallen behind on his mortgage,

and is now at risk of having his Chapter 13 bankruptcy (which he filed in March 2020), being

dismissed for non-payment. Until recently, Davidson was locked out of the PUA Application

System since June 1, 2020, and he was unable to apply for further PUA benefits. Despite

submitting various documents to prove his identity, Davidson was locked out of the PUA

Application System and did not receive the PUA payments that he desperately needed. In addition

to his Chapter 13 bankruptcy being in jeopardy of dismissal, the denial of access to PUA benefits

has caused Davidson the irreparable harm of not being able to afford his basic living expenses,

including paying for groceries and maintaining current payments on his utilities.

       42.     As a direct result of the Data Breach, Davidson will have to expend additional time

and energy protecting and monitoring his identity and credit.

                 FACTS RELEVANT TO PLAINTIFF TERRY MORROW

       43.     Morrow is a citizen of Arkansas (and was during the period of the Data Breach).

       44.     Prior to the pandemic, Morrow was self-employed before becoming unemployed,

and he worked for Tyson Foods and Birchtree in Arkansas.

       45.     On or about May 14, 2020, Morrow applied online for PUA benefits through the

ADWS PUA website created, implemented, and maintained by Protech. During the application

process, Morrow supplied her account information for her Skylight Net Spin Card with Regions

Bank, so that her PUA payments could be made directly to that account.




                                                9
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 10 of 24




       46.     As a direct result of the Data Breach, Morrow was the victim of identity theft. The

day after she applied online for PUA benefits through the PUA website created, implemented, and

maintained by Protech, someone fraudulently used her name and SSN to set up an account with

Bank of America in Texas (“BOA Account”), and without her authorization or knowledge

transferred all of her money from her Skylight Net Spin Card (i.e., $757.24) into the BOA Account.

Morrow spent approximately 20 hours trying to get her money back, including filing a police report

and dealing with the bank. As a direct result of the Data Breach, Morrow fell behind on paying her

utilities and other bills. Morrow has also been charged late fees and penalties on accounts that, as

a direct result of Defendant’s conduct, have become delinquent.

       47.     As a direct result of the Data Breach, Morrow will have to expend additional time

and energy protecting and monitoring her identity and credit.

                         FACTS RELATED TO ARLAN PECKHAM

       48.     Peckham is a citizen of Arkansas (and was during the period of the Data Breach).

       49.     Prior to the pandemic, Peckham was self-employed before becoming unemployed.

       50.     On or about May 13, 2020, Peckham applied online for PUA benefits through the

ADWS PUA website created, implemented, and maintained by Protech.

       51.     Since June 30, 2020, Peckham has been “locked out” of the PUA Application

System and is unable to apply for further PUA benefits.

       52.     Peckham has not received any PUA benefit payments since June 30, 2020.

       53.     As a direct result of the Data Breach, Peckham is presently locked out of his PUA

account. Further, Peckham is facing irreparable harm, as he has had difficulties paying his ongoing

living expenses, including difficulties in having available funds to afford groceries and the ability

to maintain current payments on his utility bills. For example, Peckham has not had the funds to




                                                 10
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 11 of 24




pay his gas bill and his account is currently past due. As a result, his gas has been shut off and he

has no hot water in his house.

       54.     As a direct result of the Data Breach, Peckham will have to expend additional time

and energy protecting and monitoring his identity and credit.

                          FACTS RELATED TO AARON SHEPARD

       55.     Shepard is a citizen of Arkansas (and was during the period of the Data Breach).

       56.     Prior to the pandemic, Shepard was self-employed before becoming unemployed.

       57.     Shepard applied online for PUA benefits through the ADWS PUA website created,

implemented, and maintained by Protech.

       58.     As a direct result of the Data Breach, Shepard has not received any PUA benefit

payments and he is presently locked out of his PUA account.

       59.     As a direct result of the Data Breach, Shepard has experienced irreparable harm, as

he has been a victim of identity theft and is without funds to pay for necessities.

       60.     When Shepard applied for PUA benefits, he provided his NetSpend account

information and requested that his PUA benefits be put into that account. Someone fraudulently

obtained that account information and without authorization took the money out of that account.

Additionally, his credit report shows that, since the Data Breach of the PUA Website, he has been

a victim of attempted identity theft, as there have been attempts to open accounts in his name.

       61.     As a direct result of the Data Breach, Shepard has been having difficulties paying

his ongoing living expenses including difficulties in having available funds to afford groceries and

the ability to maintain current payments on his utility bills.




                                                  11
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 12 of 24




       62.     Additionally, Shepard has not had the funds to pay for other necessities, including

medication for his fiancée while she was pregnant, which resulted in the loss of their child, and

towing and storage charges on his car, which resulted in the loss of his car.

       63.     As a direct result of the Data Breach, Shepard will have to expend additional time

and energy protecting and monitoring his identity and credit.

                         FACTS RELATED TO AUBREY WHITNEY

       64.     Whitney is a citizen of Arkansas (and was during the period of the Data Breach).

       65.     Prior to the pandemic, Whitney was self-employed before becoming unemployed.

       66.     On May 7, 2020, Whtiney applied online for PUA benefits through the ADWS

PUA website created, implemented, and maintained by Protech.

       67.     On May 21, 2020, Whitney received an email from ADWS notifying him that his

personal and financial information was exposed in the Data Breach.

       68.     Whitney received several weekly PUA payments and the last PUA payment he

received was on May 21, 2020. However, Whitney has been locked out of his PUA account since

on or about May 28, 2020 when he logged into the PUA Application System and the system would

not allow him to supply and submit the necessary information to obtain his weekly PUA benefit.

       69.     As a direct result of the Data Breach, Whitney has suffered irreparable harm, as he

has been having difficulties paying his ongoing living expenses, including difficulties in having

available funds to afford groceries, pay his monthly rent, and pay his electricity bill.

       70.     As a direct result of the Data Breach, Whitney will have to expend additional time

and energy protecting and monitoring his identity and credit.




                                                 12
          Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 13 of 24




                    FACTS RELATED TO ROGER WINNEBERGER III

          71.   Winneberger is a citizen of Arkansas (and was during the period of the Data

Breach).

          72.   Prior to the pandemic, Winneberger was employed by Patriot Trucking.

          73.   On June 9, 2020, Winneberger applied online for PUA benefits through the ADWS

PUA website created, implemented, and maintained by Protech.

          74.   On June 20, 2020, Winneberger received an email from ADWS notifying him that

his personal and financial information was exposed in the Data Breach.

          75.   Winneberger has not received any benefits since submitting his application.

          76.   Since June 9, 2020, Winneberger has communicated with Protech on at least

twenty-four to thirty occasions requesting access to the PUA website.

          77.   On multiple occasions, Winneberger submitted copies of documentation to verify

his identity, as instructed by Protech.

          78.   Despite submitting the information requested by Protech, Winneberger has not

received access to the PUA website and has received no PUA benefits.

          79.   As a direct result of the Data Breach, Winneberger has suffered irreparable harm,

as he has been having difficulties paying his ongoing living expenses, including difficulties in

having available funds to afford groceries, pay his monthly rent, and pay his electricity bill.

Winneberger has already had to spend time speaking with his landlord to make arrangements about

repayment plans for his outstanding rent payments.

          80.   As a direct result of the Data Breach, Winneberger will have to expend additional

time and energy to protect his ability to receive benefits, monitor his identity, and monitor his

credit.




                                                13
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 14 of 24




                    PLAINTIFFS’ AND CLASS MEMBERS’ DAMAGES

       81.     As a direct and proximate result of Protech’s conduct, Plaintiffs and the Class

members have been placed at an imminent, immediate, and continuing increased risk of harm from

fraud and identity theft.

       82.     Plaintiffs and members of the Class have or will suffer actual injury as a direct

result of the Data Breach including:

               a.      Loss of unemployment assistance payments for an extended period of time
                       while the PUA Application System website was down and while their
                       accounts are frozen for “fraud review”;
               b.      Being unable to apply for an extension of PUA benefits due to their accounts
                       being frozen for “fraud review”, and spending time calling the hotline
                       regarding the “fraud review”;
               c.      The imposition of penalties, late fees, and other costs associated with their
                       inability to obtain PUA benefits to pay their bills;
               d.      Spending time finding fraudulent charges and remedying fraudulent
                       charges;
               e.      Damage to their credit;
               f.      Canceling compromised credit and debit cards and having them reissued;
               g.      Purchasing credit monitoring and identity theft prevention;
               h.      Time and money addressing and remedying identity theft;
               i.      Taking trips to banks and waiting in line to verify their identities in order to
                       restore access to the accounts;
               j.      Placing “freezes” and “alerts” with credit reporting agencies which,
                       pursuant to Ark. Code Ann. § 4-112-111, will cost up to five dollars ($5.00)
                       to place a security freeze on a credit report, to temporarily lift a security
                       freeze on a credit report, or to remove a security freeze from a credit report;
               k.      Spending time on the phone with or visiting financial institutions to dispute
                       fraudulent charges;
               l.      Contacting their financial institutions and closing or modifying financial
                       accounts;
               m.      Resetting automatic billing and payment instructions from compromised
                       credit and debit cards to new cards;


                                                 14
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 15 of 24




               n.      Paying late fees and declined payment fees imposed as a result of failed
                       automatic payments that were tied to compromised cards that had to be
                       cancelled; and
               o.      Closely reviewing and monitoring bank accounts and credit reports for
                       unauthorized activity for years to come.
       83.     Moreover, Plaintiffs and the Class members have an interest in ensuring that their

personal and financial information is protected from further breaches by the implementation of

security measures and safeguards, including making sure that the storage of data containing their

personal and financial information is not accessible online.

       84.     As a direct and proximate result of Protech’s actions and inactions, Plaintiffs and

Class members have suffered anxiety, emotional distress, loss of privacy, identity theft, financial

damages, and are at an increased and immediate risk of future harm.

                                    CLASS ALLEGATIONS

       85.     Class Definition: Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23, on

behalf of a class of similarly situated individuals and entities (“the Class”), defined as follows:

               All individuals who applied for Pandemic Unemployment Assistance
               (“PUA”) with the Arkansas Division of Workforce Services through the
               PUA Application System designed, implemented, and maintained by
               Protech Solutions, and whose personal information and/or financial
               information was exposed in the Data Breach.

               Excluded from the Class are: (1) Defendant, Defendant’s agents,
               subsidiaries, parents, successors, predecessors, and any entity in which
               Defendant or its parents have a controlling interest, and those entities’
               current and former employees, officers, and directors; (2) the Judge to
               whom this case is assigned and the Judge’s immediate family; (3) any
               person who executes and files a timely request for exclusion from the Class;
               (4) any persons who have had their claims in this matter finally adjudicated
               and/or otherwise released; and (5) the legal representatives, successors and
               assigns of any such excluded person.

       86.     Numerosity: Upon information and belief, the Class is comprised of tens of

thousands of members. Initial reports state that approximately 30,000 Arkansans had sensitive and



                                                 15
         Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 16 of 24




confidential information exposed.8 Thus, the Class is so numerous that joinder of all members is

impracticable. Class members can easily be identified through records of the ADWS, or by other

means.

         87.   Commonality and Predominance: There are several questions of law and fact

common to the claims of Plaintiffs and Class members, which predominate over any individual

issues, including:

               a.     Whether Protech created, implemented, an maintained the PUA Application
                      System without adequate protections for the personal and financial
                      information of Plaintiffs and members of the Class;

               b.     Whether Protech adopted, implemented, and maintained reasonable
                      safeguards to prevent the unauthorized access to the personal and financial
                      information of Plaintiffs and members of the Class;

               c.     Whether Protech promptly provided notification of the Data Breach;

               d.     Whether Protech owed a duty to Plaintiffs and members of the Class to
                      safeguard and protect their personal and financial information;

               e.     Whether Protech breached a duty to Plaintiffs and members of the Class to
                      safeguard and protect their personal and financial information;

               f.     Whether Protech breached a duty to Plaintiffs and members of the Class by
                      failing to adopt, implement, and maintain reasonable safeguards to protect
                      the personal and financial information of Plaintiffs and members of the
                      Class; and

               g.     Whether Protech is liable for the damages suffered by Plaintiffs and
                      members of the Class as a result of the Data Breach.

         88.   Typicality: Plaintiffs’ claims are typical of the claims of members of the Class. All

claims are based on the same legal and factual issues. Plaintiffs and each of the Class members




8       See https://www.govtech.com/templates/gov_print_article?id=570572181 (last visited
July 9, 2020) (“Arkansas was forced to temporarily shut down an unemployment benefits program
last week after a data breach potentially exposed the personal information of some 30,000 state
residents.”).


                                                16
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 17 of 24




provided their personal and financial information through the PUA Application System created,

implemented, and maintained by Protech. Defendant’s conduct was uniform to Plaintiffs and all

Class members.

       89.     Adequacy of Representation: Plaintiffs will fairly and adequately represent and

protect the interests of the members of the Class, and have retained counsel competent and

experienced in complex class actions. Plaintiffs have no interests antagonistic to those of any

members of the Class, and Defendant has no defenses unique to Plaintiffs. The questions of law

and fact common to the proposed Class predominate over any questions affecting only individual

members of the Class.

       90.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. The expense and burden of individual litigation would

make it impracticable or impossible for proposed members of the Class to prosecute their claims

individually. The trial and the litigation of Plaintiffs’ claims are manageable.

                                            COUNT I
                                           Negligence
                              (On behalf of Plaintiffs and the Class)

       91.     Plaintiffs repeat and reallege the allegations of paragraphs 1-90 with the same force

and effect as though fully set forth herein.

       92.     Protech’s actions and inactions were of the type that would result in foreseeable,

unreasonable risk of harm to Plaintiffs and Class members. Protech knew, or should have known,

of the risks inherent in collecting and storing the personal and financial information of Plaintiffs

and Class members and the importance of adequate security in creating, implementing, and

maintaining the PUA Application System. Indeed, the contract between ADWS and Protech




                                                 17
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 18 of 24




specifically addressed data security. Additionally, Protech was well aware of numerous, well-

publicized data breaches that exposed the personal and financial information of individuals.

       93.     Protech had a common law duty to prevent foreseeable harm to those whose

personal and financial information it was entrusted. This duty existed because Plaintiffs and Class

members were the foreseeable and probable victims of the failure of Protech to adopt, implement,

and maintain reasonable security measures so that Plaintiffs’ and Class members’ personal and

financial information would not be unsecured and accessible by unauthorized persons. Protech

knew that the PUA Application System was for the implementation and provision of services for

the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act of 2020 Federal Pandemic

Unemployment Assistance Program. Thus, Protech knew that Plaintiffs and Class members who

would be applying for assistance under the PUA program are unemployed and have significant

short-term economic need. Further, Protech knew that if the PUA Application System did not work

correctly, had to be temporarily or permanently taken down, or applicants were locked out of the

system, then Plaintiffs and Class members would be unable to obtain their PUA payments, which

would detrimentally impact the applicants’ ability to pay for basic living expenses or maintain

current payments on utility or other bills.

       94.     Protech had a special relationship with Plaintiffs and Class members. By creating,

implementing, and maintaining the PUA Application System, Protech was entrusted with

Plaintiffs’ and Class members’ electronic data containing their personal and financial information,

and Protech was in a position to protect the electronic data (and the personal and financial

information) from unauthorized access.

       95.     The duties of Protech also arose under section 5 of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting commerce,”




                                                18
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 19 of 24




including, as interpreted and enforced by the FTC, the unfair practice of failing to use reasonable

measures to protect individuals’ personal and financial information by companies. Various FTC

publications and data security breach orders further form the basis of the duties of Protech.

        96.      Protech had a duty to exercise reasonable care in obtaining, retaining, securing,

safeguarding, deleting, and protecting Plaintiffs’ and Class members’ personal and financial

information in its possession so that the personal and financial information would not come within

the possession, access, or control of unauthorized persons.

        97.      More specifically, the duties of Protech included, among other things, the duty to:

                 a.     Adopt, implement, and maintain adequate security measures for protecting
                        an individual’s personal and financial information to ensure that the
                        information is not accessible online by unauthorized persons; and

                 b.     Adopt, implement, and maintain processes to quickly detect a data breach
                        and to promptly act on warnings about data breaches.

        98.      Protech breached the foregoing duties to exercise reasonable care in obtaining,

retaining, securing, safeguarding, deleting, and protecting the electronic data containing an

individual’s personal and financial information in its possession on the PUA Application System

so that the electronic data would not come within the possession, access, or control of unauthorized

persons. For example, the experience of Morrow and Shepard shows that Class members’ personal

and financial information is at risk of, and is actually, being accessed and misused by unauthorized

third parties.

        99.      Protech acted with reckless disregard for the security of the personal and financial

information of Plaintiffs and the Class because Protech knew or should have known that its data

security for the PUA Application System was not adequate to safeguard the personal and financial

information that was collected and stored. Indeed, Protech never developed or submitted the data

security plan required in the contract with ADWS.



                                                  19
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 20 of 24




       100.    Protech acted with reckless disregard for the rights of Plaintiffs and the Class by

failing to promptly detect the Data Breach, and further, provide notice of the Data Breach pursuant

to Ark. Code Ann. § 4-110-105, so that Plaintiffs and Class members could take measures to

protect themselves from damages caused by the unauthorized access to the personal and financial

information compromised in the Data Breach.

       101.    As a result of the conduct of Protech, Plaintiffs and Class members have suffered

and will continue to suffer foreseeable harm. Plaintiffs and Class members have suffered actual

damages including, but not limited to, identify theft; expenses and/or time spent on credit

monitoring for a period of years; time spent scrutinizing bank statements, credit card statements,

and credit reports; time spent initiating fraud alerts; and increased risk of future harm. Further,

Plaintiffs and Class members have suffered and will continue to suffer other forms of injury and/or

harm including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic

and non-economic losses, including loss of unemployment assistance for an extended period of

time while their accounts are frozen for “fraud review.”

                                           COUNT II
                                      Invasion of Privacy
                              (On Behalf of Plaintiffs and the Class)

       102.    Plaintiffs repeat and reallege the allegations of paragraphs 1-90 with the same force

and effect as though fully set forth herein.

       103.    Defendant invaded the right to privacy of Plaintiffs and Class members by

displaying, disclosing, and allowing unfettered access of their personal and financial information

to unauthorized and unknown individuals, and by failing to employ reasonable and necessary

safeguards to prevent unauthorized access to Plaintiffs’ and Class members’ personal and financial

information.




                                                20
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 21 of 24




        104.    Plaintiffs’ and Class members’ personal and financial information was held

privately and confidentially by them, and used only for legitimate personal and financial purposes.

They only entrusted their personal and financial information to third parties as necessary for

legitimate purposes, and required the third parties to hold the personal and financial information

in confidence at all times and protect it against unauthorized disclosures. Plaintiffs and Class

members were reasonable in expecting Defendant to maintain the security and confidentiality of

their personal and financial information.

        105.    Defendant’s conduct was and is highly offensive to a reasonable person with

ordinary sensibilities.

        106.    As a result of the conduct of Protech, Plaintiffs and Class members have suffered

and will continue to suffer actual damages including, but not limited to, identify theft; expenses

and/or time spent on credit monitoring for a period of years; time spent scrutinizing bank

statements, credit card statements, and credit reports; time spent initiating fraud alerts; and

increased risk of future harm. Further, Plaintiffs and Class members have suffered and will

continue to suffer other forms of injury and/or harm including, but not limited to, anxiety,

emotional distress, loss of privacy, and other economic and non-economic losses, including loss

of unemployment assistance for an extended period of time while their accounts are frozen for

“fraud review.”

                                          COUNT III
                                       Injunctive Relief
                              (On Behalf of Plaintiffs and the Class)

        107.    Plaintiffs repeat and reallege the allegations of paragraphs 1-90 with the same force

and effect as though fully set forth herein.




                                                 21
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 22 of 24




       108.    Protech’s ongoing and continuing wrongful conduct, including its failures to

employ reasonably adequate security over Plaintiffs’ and Class’ members’ personal and financial

information and failures to adequately remedy the effects of the Data Breach, has caused and will

continue to cause Plaintiffs and Class members to suffer irreparable harm.

       109.    Plaintiffs and Class members are suffering irreparable harm because they are under

“fraud review” as result of the Data Breach and, therefore, are not receiving their unemployment

assistance payments they need to pay for basic necessities, such as mortgage payments, rent

payments, car payments, utility bills, and groceries. The lack of PUA payments creates a hardship

that interferes with Plaintiffs’ and Class members’ ability to make these payments.

       110.     Plaintiffs and Class members are also suffering other forms of irreparable harm,

including but not limited to: fraudulent charges, fraudulent activity relating to opening new

accounts for credit, damage to their credit, out-of-pocket expenses, the value of their time

reasonably incurred to remedy or mitigate the effects of the Data Breach, anxiety, emotional

distress, loss of privacy, and other economic and non-economic losses.

       111.    Such irreparable harm will not cease unless enjoined by the Court.

       112.    Plaintiffs and the Class are entitled to injunctive relief and other affirmative

equitable relief requiring Defendant to restore Plaintiffs’ and Class members’ access to the PUA

Application System so that Plaintiffs and Class members can receive their desperately needed

unemployment assistance payments.

       113.    If the requested injunction is not issued, Plaintiffs and the Class will suffer and

continue to suffer the irreparable injury as set forth above.




                                                 22
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 23 of 24




       114.    The hardship to Plaintiffs and Class members if the injunction was not to issue

would be significant. Plaintiffs and Class members are unemployed and cannot pay for basic

necessities, such as groceries.

       115.    The requested injunctive relief is in the public interest, as it will provide assurances

and security to Plaintiffs and Class members who are already vulnerable and in need of assistance,

and will facilitate the increased participation in the PUA program, which exists for the purpose of

aiding Plaintiffs and the Class, as well as future applicants and the economy.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs SAMUEL ACKER, PHILLIP DAVIDSON, TERRY

MORROW, ARLAN PECKHAM, AARON SHEPARD, AUBREY WHITNEY, and ROGER

WINNEBERGER III, individually, and on behalf of all others similarly situated, respectfully

request that judgment be entered in their favor and against PROTECH SOLUTIONS, INC., as

follows:

               A.      Finding that this action satisfies the prerequisites for maintenance as a class
                       action, and certifying the Class defined herein;

               B.      Appointing Plaintiffs as representatives of the Class;

               C.      Appointing Plaintiffs’ counsel as counsel for the Class;

               D.      Entering judgment in favor of Plaintiffs and the Class against Defendant;

               E.      Awarding Plaintiffs and Class members actual and punitive damages, and
                       all other forms of available relief, as applicable;

               F.      Awarding Plaintiffs and the Class attorney’s fees and costs, including
                       interest thereon as allowed or required by law;

               G.      Entering an injunction to mandatorily enjoin Defendant to immediately
                       restore Plaintiffs’ and Class members’ access to the PUA Application
                       System; and

               H.      Granting all such further and other relief as the Court deems just and
                       appropriate.


                                                 23
        Case 4:20-cv-00852-DPM Document 21 Filed 07/31/20 Page 24 of 24




                                DEMAND FOR JURY TRIAL

       Plaintiffs SAMUEL ACKER, PHILLIP DAVIDSON, TERRY MORROW, ARLAN

PECKHAM, AARON SHEPARD, AUBREY WHITNEY, and ROGER WINNEBERGER III,

individually, and on behalf of all others similarly situated, hereby demand a trial by jury on all

claims so triable.


                                         Respectfully submitted,

                                         /s/ Thomas A. Zimmerman, Jr.

                                         Thomas A. Zimmerman, Jr. (admitted pro hac vice)
                                         tom@attorneyzim.com
                                         Sharon Harris (pro hac vice anticipated)
                                         sharon@attorneyzim.com
                                         ZIMMERMAN LAW OFFICES, P.C.
                                         77 W. Washington Street, Suite 1220
                                         Chicago, Illinois 60602
                                         (312) 440-0020 telephone
                                         (312) 440-4180 facsimile
                                         www.attorneyzim.com
                                         firm@attorneyzim.com

                                         Dustin McDaniel
                                         MCDANIEL, WOLFF & BENCA, PLLC
                                         1307 West 4th Street
                                         Little Rock, Arkansas 72201
                                         (501) 954-8000 telephone
                                         dmcdaniel@mwbfirm.com

                                         Marc E. Dann (pro hac vice pending)
                                         Brian D. Flick (pro hac vice anticipated)
                                         DANNLAW
                                         P.O. Box 6031040
                                         Cleveland, Ohio 44103
                                         (216) 373-0539 telephone
                                         (216) 373-0536 facsimile
                                         notices@dannlaw.com

                                         Counsel for Plaintiffs and the putative Class




                                               24
